Citation Nr: 0301604	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right fifth 
metacarpholangeal arthrofibrosis with flexion contractures 
and ulnar deviation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  In that decision, 
the RO denied a compensable evaluation for the veteran's 
right 5th finger disability.  An August 1997 RO decision 
assigned a 10 percent rating.  In August 2000, the Board 
remanded this claim to the RO for further development, and 
the RO has returned the case to the Board for further 
appellate review.


FINDING OF FACT

The veteran's disability of the right 5th finger is 
primarily manifested by a 10-20 degree deviation from the 
4th finger with an external rotation deformity of about 10 
degrees; the pulp of the right 5th digit is capable of 
touching the proximal palmar crease without difficulty, 
and there is no competent evidence that the right 5th 
finger disability interferes with functioning of the other 
digits or the hand.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
right 5th metacarpholangeal arthrofibrosis with flexion 
contractures and ulnar deviation have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5227, 5156 (1997-2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5227, 5230 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his right 5th finger disability.  
Initially, the Board notes that the provisions of the VCAA 
became effective during the pendency of this appeal.  
Among other things, this law requires VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim and includes other notice and duty to 
assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that 
is necessary to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  As part of that notice, VA shall 
indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of 
the claimant.  Id.  

By letter dated October 29, 2002, the Board sent the 
veteran a letter specifically advising him of the section 
5103 requirements.  In addition to notifying him of the 
general duties of each party in developing his claim, this 
letter advised the veteran of the types of evidence or 
information needed to substantiate his claim and the 
evidence obtained and reviewed by VA in deciding his 
claim.  He was notified to inform VA if any additional 
evidence needed to be obtained, and provided a copy of the 
new criteria for evaluating finger disabilities.  
Previously, the RO sent the veteran a Statement of the 
Case (SOC) and a Supplemental Statement of the Case (SSOC) 
which informed him of the types of evidence and 
information needed to substantiate his claim, the evidence 
obtained and reviewed in denying his claim, and the 
Reasons and Basis for denying his claim.  The Board finds, 
therefore, that the notice requirements of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the veteran's service medical records and 
his VA clinical records.  The veteran has indicated that 
he is not in receipt of disability benefits from the 
Social Security Administration.  The veteran has provided 
a December 1996 letter from Natalie Rice, M.D., but has 
not identified any further information or evidence in the 
possession of a private party that would help substantiate 
his claim on appeal.  The provisions of 38 U.S.C.A. 
§ 5103A(b)(1) and (3), therefore, have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to 
obtain medical examination or opinion if necessary to make 
a decision on the claim.  In this case, VA has provided 
the veteran several VA examinations.  Most recently, the 
veteran was provided VA examination in September 2001 with 
benefit of review of the claims folder.  This examination 
report addresses all clinical findings necessary to rate 
his right 5th finger disability, to include opinion as to 
the extent of functional loss of use with repeated use or 
during flare-ups of disability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  This examination report is adequate 
for rating purposes.  See 38 C.F.R. § 4.1 (2002).  On this 
record, the Board finds that there is sufficient evidence 
of record to make a decision on this claim, and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.

Historically, the veteran incurred a traumatic in-service 
injury to the right 5th finger (major) resulting in a 
contusion and jammed metacarpophalangeal joint.  Due to 
persistent painless effusions with stiffness, he underwent 
an arthrotomy of the right 5th metacarpholangeal (MCP) 
joint in June 1992 with a post-operative complication of 
an extension contracture.  He subsequently underwent 
surgical procedures for release of the collateral ligament 
for the right 5th MCP joint in February 1993, and repair of 
radial collateral ligament of the right 5th MCP joint in 
April 1993.  An April 1993 Medical Board Report noted duty 
limitations which included no shipboard duty, no Physical 
Readiness Testing, no situations requiring power grip, and 
no writing greater than 30 minutes without a 10 minute 
break.  A November 1993 Medical Board Report indicated 
diagnoses of right 5th MCP arthrofibrosis, right 5th post-
operative flexion contracture, and right 5th ulnar 
deviation post radial collateral ligament repair.  

Post-service, the veteran failed to report for his initial 
scheduled VA examination.  By means of a rating decision 
dated February 1995, the RO granted service connection for 
right 5th MCP arthrofibrosis with flexion contracture and 
ulnar deviation.  He was assigned an initial non-
compensable evaluation.

VA examination in December 1994 recorded the veteran's 
complaint of pain, limited motion and weakness of his 
right 5th finger.  His physical examination was significant 
for mild swelling of the right 5th MCP, decreased 
circumference, crepitus, inability to form a fist past 2 
degrees with the 5th finger and negative pain on passive 
and active range of motion.  He was given a diagnosis of 
traumatic deformity of the right little finger.

In a letter dated November 1996, Natalie Rice, M.D., 
reported the veteran's complaint of pain radiation into 
the lateral aspect of the dorsal surface of his right hand 
which was significantly interfering with his position as a 
pharmaceutical technician.  His right 5th finger was in a 
state of constant abduction extended about 45 degrees 
outward from normal usual midline position.  He had 
decreased flexion and could not fully close his finger.  

By means of a VA Form 21-4138 filing received in April 
1997, the veteran filed his claim for an increased rating 
which is currently on appeal.

On VA hand examination in June 1997, the veteran 
complained of continued pain of the right 5th finger which 
interfered with work activities such as writing longhand, 
using the computer, and handling steering gear.  He 
reported that changes in weather caused a little increase 
in sensibility with occasional awakening from sleep due to 
pain.  His scars were impossible to delineate, but were 
non-tender and well-healed with no loss of sensation or 
keloid formation.  He had lateral deviation of the 5th 
digit from the 3rd and 4th of 20 degrees.  His forearm 
pronated and supinated 80 degrees.  His wrist dorsiflexed 
45 degrees, palmar flexed 60 degrees, radial deviated 10 
degrees and ulnar deviated 15 degrees.  His thumb 
circumduction was fine with good range of motion at the 
carpal metacarpal, MCP and proximal interphalangeal (PIP) 
joints.  All of his fingers could be held in full 
extension except for the right 5th digit which tended to 
deviate from the 4th digit.  With concentration, he was 
able to bring the 2nd finger to abut against the 3rd with 
the three of them touching.  His normal position at rest 
was about 5 degrees of angle between the 2nd and 3rd digits.  
The 3rd and 4th digits were snug.  There did not appear to 
be atrophy of the interosseal muscles.  His thumb pinch 
was excellent.  He fanned his fingers quite well with good 
strength in a holding position.  His sensation was intact 
with the exception for definite diminution over the 5th 
digit and slight diminishment over the ulnar side of the 
4th finger.  He had good pinch of the thumb against the 2nd 
metacarpal.  On joint activity of the fingers, his index 
finger demonstrated MCP extension of 2 degrees and 
extension of 80 degrees, PIP extension of 0 degrees and 
flexion of 100 degrees, and distal interphalangeal joint 
(DIP) extension of 1 degree and flexion of 45 degrees.  
The 3rd and 4th digits demonstrated MCP extension of 0 
degrees and flexion of 90 degrees, PIP extension of 0 
degrees and flexion of 95 degrees, and DIP extension of 0 
degree and flexion of 60 degrees.  The 5th digit 
demonstrated MCP extension of 0 degrees and flexion of 70 
degrees, PIP extension of 0 degrees and flexion of 80 
degrees, and DIP extension of 0 degree and flexion of 50 
degrees.  His x-ray examination revealed a slight change 
in the contour of the distal 5th metacarpal phalangeal 
which may have been a residual from his previous trauma 
and surgical procedures.  He was given a diagnosis of soft 
tissue injury, MCP area, of the right 5th finger with 
sensory change.

By means of rating decision dated August 1997, the RO 
granted a 10 percent evaluation for right 5th MCP 
arthrofibrosis with flexion contracture and ulnar 
deviation.  This rating has remained in effect throughout 
the appeal period.

On VA hand examination in August 1998, the veteran 
complained of decreased sensation in the right 5th finger 
with very little ability to control its motion.  He was 
unable to close his fist, and had difficulty with gripping 
objects.  On physical examination, he had a deviation of 
the 5th finger from the 4th finger of approximately 25 
degrees.  There was a marked decrease of sensation over 
the dorsum from just proximal to the head of the 
metacarpal to the tip of the finger.  His index finger 
demonstrated MCP extension of 4 degrees and extension of 
80 degrees, PIP extension of 5 degrees and flexion of 95 
degrees, and DIP extension of 0 degree and flexion of 45 
degrees.  The 3rd digit demonstrated MCP extension of 4 
degrees and flexion of 80 degrees, PIP extension of 5 
degrees and flexion of 100 degrees, and DIP extension of 1 
degree and flexion of 70 degrees.  The 4th digit 
demonstrated MCP extension of 3 degrees and flexion of 80 
degrees, PIP extension of 3 degrees and flexion of 110 
degrees, and DIP extension of 0 degree and flexion of 70 
degrees.  The 5th digit demonstrated MCP extension of 0 
degrees and flexion of 65 degrees, PIP extension of 10 
degrees and flexion of 90 degrees, and DIP extension of 0 
degree and flexion of 60 degrees.  There was a slight 
rotation of the right 5th finger and a thin callus 
underlying the head of the 5th metacarpal.  The 4th 
metacarpal had a rather heavy callus on the palm.  He 
could fan the right 5th MCP to 20 degrees.  He was given a 
diagnosis of traumatic injury to the right 5th digit with 
residual lateral deviation, and decreased sensibility and 
motion.

On VA hand examination in September 2001, the veteran 
reported that his right 5th finger tended to deviate 
outward when making a fist.  His writing was hampered and 
limited to 10-minute increments.  His finger 
intermittently swelled, especially in cold and damp 
weather.  He could make a full fist, but there was always 
some distance between the ring and little finger.  He was 
unable to tightly close the fist.  On examination, his 
right 5th finger demonstrated ulnar deviation of about 10 
degrees with an external rotation deformity of about 10 
degrees.  He could make a full fist, and the pulp of the 
digit touched the proximal palmar crease without 
difficulty.  His grip strength was -5/5.  His right 5th 
metacarpophalangeal joint had 0-80 degrees of active 
flexion.  His PIP joint had 30 degrees of active flexion.  
His DIP joint had 10 degrees of active flexion.  There was 
a dorsal scar measuring about 3.5 centimeters which was 
well-healed, non-tender, and non-adherent to the deeper 
structures which overlied the extensor tendon.  His 
digital sensation was intact to pinprick.  His circulation 
was intact.  X-ray examination of the right wrist showed 
slight reduction in the MCP joint space.  He was given 
diagnoses of radial ligament injury to the right 5th 
metacarpophalangeal joint with residual pain and 
deformity, and early post-traumatic osteoarthritis of the 
MCP joint.  The examiner indicated that there was no 
evidence of fatigability, lack of endurance, motor 
incoordination, or additional loss of movement on repeated 
use or during flare-up.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated 
in proximity to and since the claims on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, 
training, or experience.  Lay evidence is 
competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

38 C.F.R. §3.159(a) (2002).

The Board notes that the claim on appeal originates from a 
VA Form 21-4138 filing received in April 1997.  Effective 
on August 26, 2002, the regulations pertaining to 
evaluations for finger disabilities changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 
3-2000 (April 10, 2000).  However, from and after the 
effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  By letter dated October 
29, 2002, the Board provided the veteran a copy of the 
revised regulation with an opportunity to present further 
evidence or argument in support of his claim.

In the August 1997 decision, the RO assigned a 10 percent 
rating for right 5th metacarpholangeal arthrofibrosis with 
flexion contractures and ulnar deviation under Diagnostic 
Code 5299-5156.  Under the old criteria, there was no 
specific diagnostic code to evaluate such a disability.  
When a veteran is diagnosed with an unlisted disease, it 
must be rated under an analogous diagnostic code. 38 
C.F.R. §§ 4.20 and 4.27 (1997-2001).  Under Diagnostic 
Code 5227, ankylosis of the 5th finger did not warrant a 
compensable rating.  However, a Note to Diagnostic Code 
5227 indicated that extremely unfavorable ankylosis was to 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  Under Diagnostic Code 5156, a 10 percent rating was 
warranted for amputation of the little finger, without 
metacarpal resection, at the PIP joint or proximal 
thereto.  The maximum 20 percent rating required 
amputation with metacarpal resection (more than half bone 
lost.)

In order to classify the severity of ankylosis and 
limitation of motion of a finger, it was necessary to 
evaluate whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the 
palm.  See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: 
Favorable Ankylosis, Note 3 (1997-2001).  If the veteran 
was able to do so, the rating would be for favorable 
ankylosis, otherwise the rating would be for unfavorable 
ankylosis.  Ankylosis of both the MCP and PIP joints, with 
either joint in extension or in extreme flexion, was to be 
rated as amputation.  Id., Note 1.  Ankylosis of both the 
MCP and PIP joints, even though each was individually in 
favorable position, was to be rated as unfavorable 
ankylosis.  Id., Note 2.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2002).  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 
4.40 and 4.45, which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In 
other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation 
of motion from pain or limited motion on repeated use of 
the joint.  A finding of functional loss due to pain must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 
(2001).  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id.

Under 38 C.F.R. § 4.59, painful motion is an important 
factor of disability from arthritis and actually painful 
joints are entitled to at least the minimum compensable 
rating for the joint.  Diagnostic Code 5010-5003 provided 
that traumatic arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  A compensable rating under 
Diagnostic Code 5010-5003 was not for consideration when a 
compensable rating had been assigned for limitation of 
motion under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1997-2001).

The medical evidence establishes that, upon attempting to 
form a fist, the veteran's right 5th digit deviates between 
10-20 degrees with an external rotation deformity of about 
10 degrees.  Nevertheless, the pulp of his right 5th digit 
is capable of touching the proximal palmar crease without 
difficulty.  He reports finger pain on use with 
intermittent swelling.  He also complains of an inability 
to make a tight fist which limits his writing ability to 
10-minute increments.  In September 2001, however, a VA 
examiner found no objective evidence of fatigability, lack 
of endurance, motor incoordination, or additional loss of 
movement on repeated use or during flare-ups.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran's 
right 5th finger disability could not be deemed as 
analogous to the criteria for a 20 percent rating under 
Diagnostic Code 5156.  As the veteran has been awarded the 
minimum compensable rating of 10 percent for limitation of 
motion, there is no basis to assign a compensable rating 
under Diagnostic Code 5010.  Therefore, the Board finds 
that the evidence of record preponderates against a rating 
in excess of 10 percent for the veteran's right 5th finger 
disability under the old criteria during the appeal 
period.

Beginning on August 26, 2002, the Board may consider 
whether a rating in excess of 10 percent is warranted 
under the new criteria.  The new criteria states that a 
compensable rating is not warranted for unfavorable or 
unfavorable ankylosis of the right little finger, or any 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5227, 5230 (2002).  Rather, a compensable rating may be 
considered for amputation of the 5th digit, or whether the 
5th digit resulted in limitation of motion of other digits 
or interference with overall function of the hand.  
38 C.F.R. § 4.71a, Diagnostic Codes 5227, Note (2002).  

Under the new criteria, the basis for evaluating 
amputation of the little finger at the 20 percent level 
remains the same.  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the veteran's right 5th finger disability 
could not be deemed as analogous to the criteria for a 20 
percent rating under Diagnostic Code 5156.

The measurement of ankylosis and limitation of motion 
single or multiple digits of the hands is as follows: 

1)  For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line with 
the rest of the hand.  The position of 
function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, 
and the thumb (digit I) abducted and rotated 
so that the thumb pad faces the finger pads.  
Only joints in these positions are considered 
to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has 
a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal joint has a 
range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand 
are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the 
rating schedule, the evaluation level 
assigned will be that which best represents 
the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or 
limitation of motion), assigning the higher 
level of evaluation when the level of 
disability is equally balanced between one 
level and the next higher level.

(3)  Evaluation of ankylosis of the index, 
long, ring, and little fingers:
(i)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

(ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii)  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of more than two inches 
(5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis.

(iv)  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of two inches (5.1 cm.) or 
less between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.

(4)  Evaluation of ankylosis of the thumb:
(i)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or 
there is rotation or angulation of a bone, 
evaluate as amputation at metacarpophalangeal 
joint or through proximal phalanx.

(ii)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a 
favorable position.

(iii)  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there 
is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, 
evaluate as unfavorable ankylosis.

(iv)  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there 
is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

(5)  If there is limitation of motion of two 
or combine the evaluations

Review of the medical evidence establishes that the MCP, 
PIP, and DIP joints of the thumb and fingers 1-4 show 
nearly full range of motion per the criteria above.  The 
veteran's right 5th finger disability does not prevent him 
from making a closed fist or fanning his other fingers.  
He has good pinch strength, and demonstrates no atrophy of 
the interosseal muscles.  His grip strength is slightly 
diminished.  There is no competent evidence that his right 
5th finger disability significantly affects the functioning 
of any other digit and/or the right hand.  Therefore, the 
Board finds, by a preponderance of the evidence, that the 
veteran's right 5th digit does not result in limitation of 
motion of other digits or interfere with the overall 
function of his hand.  Therefore, there is no basis to 
consider whether an evaluation in excess of 10 percent may 
be assigned for limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227, Note (2002).

In so deciding, the Board has considered the veteran's 
descriptions of his right 5th finger and right hand 
symptoms; however, the objective medical evidence in this 
case fails to establish entitlement to a rating in excess 
of 10 percent for his right 5th finger disability under VA 
regulations.  As the preponderance of the evidence weighs 
against his claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3 (2001).


ORDER

The claim for a rating in excess of 10 percent for right 
5th metacarpholangeal arthrofibrosis with flexion 
contractures and ulnar deviation is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

